Citation Nr: 1745012	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-27 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis with residuals of the elbows, hands, and feet.

2.  Entitlement to service connection for a right eye disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to March 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record. 

[The matter of service connection for a right leg disability was also on appeal before the Board.  An October 2015 rating decision granted service connection for a right leg disability, resolving that issue.]  In November 2015 the Veteran filed a notice of disagreement (NOD) with that decision, initiating an appeal in the matter.  He elected the decision review officer (DRO) process in lieu of the traditional appeals process.  A November 2015 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  

A December 2015 rating decision granted service connection for cervical strain with degenerative arthritis and radiculopathy of the upper left extremity.  In January and March 2016 the Veteran filed NODs with that decision, requesting earlier effective dates, and initiating an appeal in the matter.  He elected the DRO process in lieu of the traditional appeals process.  A July 2016 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Accordingly, as above, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  

A March 2016 rating decision increased the rating for lumbar strain with degenerative arthritis to 40 percent effective September 15, 2015.  In March 2016 the Veteran filed a NOD with that decision, requesting an earlier effective date, and initiating an appeal in the matter.  He elected the DRO process in lieu of the traditional appeals process.  An April 2016 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Accordingly, as above, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  

A December 2016 rating decision denied entitlement to special monthly compensation based on aid and attendance/housebound.  In January 2017 the Veteran filed a NOD with that decision, initiating an appeal in the matter.  He elected the DRO process in lieu of the traditional appeals process.  A January 2017 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Accordingly, as above, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238  (1999).  

The Board notes that the four matters discussed above are downstream issues, and are not yet fully before the Board, but will only be so if the Veteran timely perfects appeals in the matters by filing a substantive appeal after (and if) a SOC is issued.

The issue of service connection for rheumatoid arthritis with residuals of the elbows, hands, and feet is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A right eye disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a right eye disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letter on August 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for a VA examination in 
September 2010.  The Board finds the examination report adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2016 Travel Board hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or does not show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A March 1989 STR notes that the Veteran experienced blurred vision in the right visual field for fifteen to twenty minutes while reading a magazine.  The condition resolved and thirty minutes later he had tingling in his right hand that spread to his right arm, and right upper and lower extremities.  The diagnosis was hemiplegic migraine headache, resolved.  Subsequent records in June and October 1989 note transient vision disturbance of the right eye. 

Jan 2002 VA treatment records note that the Veteran reported that his headache episodes almost always start with a blurring vision just in the right eye, white spots, and some difficulty articulating.  He reported no blindness and that within two minutes he became weaker and numb on the right side followed by right sided moderately severe headaches.  He denied nausea, dizziness, or photophobia. 
He reported that the blurred vision is usually gone when the headaches begin.  He took Tylenol for pain and denied sensorium or other phenomena suggestive of an ictal event. 

On September 2010 VA eye examination, the Veteran reported incidences of scotoma in his peripheral vision in the right eye that moved into field of view during the occurrence of an ocular migraine.  He reported that during his first ocular migraine in the 1980's, he experienced right-sided paralysis for a week, and he fully recovered.  He reported that the migraines occur once per month and last a few hours.  On examination the examiner did not notice any retinal tears, breaks, or holes in either eye.  The corneas were intact.  The examiner noted visually insignificant mild cataracts, and no ocular manifestations suggesting visual phenomenon were observed. 

July 2012 VA treatment records note that the Veteran reported ocular migraines that began with his vision blurring, and seeing spots with white outlines that floated around in the left field of vision of the left eye and sometimes the right eye.  He reported no blindness, diplopia or other focal neurologic deficits such as weakness. 
The Veteran reported that during an episode he would sometimes have to pull off the road if driving.  He also reported that headaches sometimes followed an episode. 

March 2015 VA treatment records note the Veteran had no history of eye disease.

January 2016 VA treatment records note that the Veteran reported increased frequency of ocular phenomenon.  He reported daily occurrences of his left eye blurring, followed by his right eye, lasting for several minutes.  Previous computed tomography angiography (CTA), magnetic resonance angiogram (MRA) of the neck and circle of willis (COW) testing were negative for occlusive disease. 

February 2016 VA treatment records note that a repeat MRI brain, MRA, and COW of the neck were normal.  The Veteran took 81mg of aspirin and 440 mg of Verapamil SA 440mg daily for migraines prophylaxis.

The evidence shows that the Veteran has not received a diagnosis of a right eye disability at any time during the pendency of this claim.  His current eye blurring symptoms have been attributed to his hemiplegic migraines, a disability which is service-connected (and separately rated).  [The Veteran is competent to describe any discernible vision symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the etiology of vision impairment symptoms is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]  In the absence of competent evidence of a current diagnosis of a right eye disability, he has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a right eye disability is denied. 


REMAND

The Veteran's June 2010 claim was, in part, for rheumatoid arthritis in his hands, elbows, and feet.  The January 2011 rating decision denied the claims because the medical evidence failed to show a diagnosis of arthritis of the hands, elbows, and feet within the time period specified for service connection on a presumptive basis. At the October 2016 Travel Board hearing, the undersigned noted that the RO did not address the Veteran's rheumatoid arthritis claim in the denial and recharacterized the Veteran's hands, elbows, and feet claims as listed on the title page. 

September 2014 and October 2015 VA treatment records show diagnoses of rheumatoid arthritis.  A July 2014 private physician's statement notes that the Veteran has active rheumatoid arthritis.  There is no medical opinion in the record specifically addressing the etiology of the rheumatoid arthritis.  A VA examination to secure such opinion is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit complete clinical records of all private evaluations and treatment he has received for rheumatoid arthritis (i.e., any not already in the record), and to submit authorizations for VA to obtain such records on his behalf.  The AOJ should secure for the record all records for which authorizations are provided, and also secure for the record all updated (from July 2017) VA records pertaining to evaluation or treatment the Veteran received for rheumatoid arthritis.  

2.  The AOJ should then arrange for an examination of the Veteran (by a rheumatologist, if possible, if not, by a physician with the requisite expertise) to confirm his diagnosis of rheumatoid arthritis, and ascertain its  likely etiology.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

Does the Veteran in fact have an active rheumatoid arthritis?  If not, please reconcile such finding with clinical records showing such diagnosis.

What is the most likely etiology for the rheumatoid arthritis?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service?

The examiner must include rationale with all opinions. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


